                   Case 3:17-md-02801-JD Document 410 Filed 12/17/18 Page 1 of 4




 1   DAVID B. ESAU (FL Bar No. 485489)
     (admitted pro hac vice)
 2   desau@carltonfields.com
     KRISTIN A. GORE (FL Bar No. 59090)
 3
     (admitted pro hac vice)
 4   kgore@carltonfields.com
     AMANDA R. JESTEADT (FL Bar No. 73149)
 5   (admitted pro hac vice)
     ajesteadt@carltonfields.com
 6   CARLTON FIELDS JORDEN BURT, PA
     525 Okeechobee Boulevard, Suite 1200
 7
     West Palm Beach, Florida 33401
 8   Telephone: (561) 659-7070
     Facsimile: (561) 659-7368
 9
     Counsel for Plaintiff
10
                                    UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
                                             San Francisco
12

13   IN RE CAPACITORS ANTITRUST                              )   Master File No. 3:17-md-2801-JD
     LITIGATION                                              )   Case No. 3:18-cv-02904-JD
14                                                           )
15   ------------------------------------------------------- )
                                                             )
                                                             )
16   PLEXUS CORP.,                                           )
                                                             )
17                      Plaintiff(s),                        )
              vs.                                            )
18                                                           )   AMENDED STIPULATION AND
                                                             )   [PROPOSED]
                                                                 xxxxxxxxxxORDER FOR DISMISSAL
19   HITACHI CHEMICAL CO., LTD.;
     HITACHI AIC INC.; HITACHI CHEMICAL ))                       WITHOUT PREJUDICE OF
20   CO. AMERICA, LTD.; NIPPON CHEMI- )                          DEFENDANTS, RUBYCON
     CON CORPORATION; UNITED CHEMI- )                            CORPORATION; RUBYCON AMERICA
21   CON, INC.; RUBYCON CORPORATION; )
     RUBYCON AMERICA INC.; MATSUO                                INC.; MATSUO ELECTRIC CO., LTD.;
                                                             )   TAITSU CORPORATION; TAITSU
22   ELECTRIC CO., LTD.; TAITSU                              )   AMERICA, INC.
     CORPORATION; TAITSU AMERICA,
                                                             )
23   INC.; SHINYEI KAISHA; SHINYEI                           )
     TECHNOLOGY CO., LTD.; SHINYEI                           )
24   CAPACITOR CO., LTD.; SHINYEI                            )
     CORPORATION OF AMERICA, INC.;                           )
25   NITSUKO ELECTRONICS
     CORPORATION; NISSEI ELECTRIC CO., ))
26   LTD.,
                        Defendant(s).                        )
27

28
                                                                          Master File No. 3:17-md-02801-JD
                                                                          Case No. 3:18-cv-02904-JD
                   AMENDED STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
     116463773.1
                   Case 3:17-md-02801-JD Document 410 Filed 12/17/18 Page 2 of 4



 1            Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff, PLEXUS

 2   CORP. (“Plaintiff”) and Defendants, RUBYCON CORPORATION; RUBYCON AMERICA

 3   INC.; MATSUO ELECTRIC CO., LTD.; TAITSU CORPORATION; and TAITSU

 4   AMERICA, INC. (“Defendants”), by and through their respective undersigned counsel, jointly

 5   stipulate for the dismissal of all claims asserted in this action against Defendants, including the

 6   claims in the Amended Complaint filed in this action on or about June 5, 2018, without

 7   prejudice, with each side to bear its own costs and attorneys’ fees.

 8            Wherefore, the parties respectfully request that this Court issue the [Proposed] Order of

 9   Dismissal.

10            IT IS SO STIPULATED.

11   Date: December 17, 2018

12
      By:          /s/ Kristin A. Gore                    By:    /s/ Bonnie Lau
13                 Kristin A. Gore                               Bonnie Lau
                   (admitted pro hac vice)                       Dentons US LLP
14
                   Florida Bar No. 59090                         One Market Plaza, Spear Tower, 24th
15                 Carlton Fields Jorden Burt, P.A.              Floor San Francisco, CA 94105
                   525 Okeechobee Boulevard                      bonnie.lau@dentons.com
16                 Suite 1200                                    Telephone: (415) 882-5083
                   West Palm Beach, Florida 33401                Facsimile: (415) 267-4198
17                 kgore@carltonfields.com
                   Telephone: (561) 659-7070              Counsel for Defendant, Matsuo Electric Co., Ltd.
18
                   Facsimile: (561) 659-7368
19
      Counsel for Plaintiff Plexus Corp.
20

21    By:          /s/ Aaron R. Gott                      By:    /s/ Djordje Petkoski
22                 Jarod Bona                                    Djordje Petkoski
                   Aaron R. Gott                                 Shearman & Sterling
23                 Bona Law PC                                   401 9th Street, NW, Suite 800
                   4275 Executive Square, #200                   Washington, DC 20004-2128
24                 La Jolla, California 92037                    djordje.petkoski@shearman.com
                   jarod.bona@bonalawpc.com                      Elizabeth.Vitt@Shearman.com
25                 aaron.gott@bonalawpc.com                      Telephone: (202) 508-8000
26                 Telephone: (858) 964-4589
                   Facsimile: (858) 964-2301              Counsel for Defendants Rubycon Corporation
27                                                        and Rubycon America Inc.
      Counsel for Taitsu Corporation & Taitsu
28    America, Inc.
                                                                    Master File No. 3:17-md-02801-JD
                                                      2             Case No. 3:18-cv-02904-JD

                   AMENDED STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
     116463773.1
                   Case 3:17-md-02801-JD Document 410 Filed 12/17/18 Page 3 of 4



 1                                         [PROPOSED]
                                           xxxxxxxxxx ORDER

 2            Pursuant to the stipulation and upon good cause, the Court ORDERS the following:

 3            Pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure, all claims asserted

 4   in the above-captioned action by Plaintiff, PLEXUS CORP. (“Plaintiff”) against Defendants,

 5   RUBYCON CORPORATION; RUBYCON AMERICA INC.; MATSUO ELECTRIC CO.,

 6   LTD.; TAITSU CORPORATION; and TAITSU AMERICA, INC. (“Defendants”) are

 7   DISMISSED WITHOUT PREJUDICE, including the claims in the Amended Complaint filed in

 8   this action on or about June 5, 2018. Plaintiff and Defendants shall each bear its own costs and

 9   attorneys’ fees.

10            IT IS SO ORDERED.
11

12   Dated: ___________________
            May 1, 2019
13

14

15

16                                               __________________________________________
                                                       HONORABLE JAMES DONATO
17                                                   UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                               Master File No. 3:17-md-02801-JD
                                                   3           Case No. 3:18-cv-02904-JD

                   AMENDED STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
     116463773.1
                   Case 3:17-md-02801-JD Document 410 Filed 12/17/18 Page 4 of 4



 1                                            ATTESTATION

 2            In accordance with Rule 5-1(i)(3) of the Local Rules of Practice in Civil Proceedings
 3
     before the United States District Court for the Northern District of California, I, Kristin A.
 4
     Gore, hereby attest that concurrence in the filing of this document has been obtained from each
 5
     of the other signatories.
 6
     Dated: December 17, 2018
 7

 8                                                 /s/ Kristin A. Gore
                                                      Kristin A. Gore
 9

10                                     CERTIFICATE OF SERVICE
11          I HEREBY CERTIFY that on December 17, 2018, a copy of the foregoing document
     was electronically filed with the Clerk of the Court by using the CM/ECF system, which will
12   send a notice of electronic filing to all counsel of record.
13
                                                   CARLTON FIELDS JORDEN BURT, P.A.
14
                                                   By: /s/ Kristin A. Gore
15                                                         DAVID B. ESAU
                                                           (admitted pro hac vice)
16                                                         Florida Bar No. 485489
17                                                         desau@carltonfields.com
                                                           KRISTIN A. GORE
18                                                         (admitted pro hac vice)
                                                           Florida Bar No. 59090
19                                                         kgore@carltonfields.com
                                                           AMANDA R. JESTEADT
20                                                         (admitted pro hac vice)
21                                                         Florida Bar No. 73149
                                                           ajesteadt@carltonfields.com
22                                                         525 Okeechobee Boulevard, Suite 1200
                                                           West Palm Beach, Florida 33401
23                                                         Telephone: (561) 659-7070
                                                           Facsimile: (561) 659-7368
24
                                                           Counsel for Plaintiff Plexus Corp.
25

26
27

28
                                                               Master File No. 3:17-md-02801-JD
                                                   4           Case No. 3:18-cv-02904-JD

                   AMENDED STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
     116463773.1
